DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 6 and 7, in the reply filed on 09-22-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a light source unit” in claim 6; “a light measuring unit” in claim 6; “a light guide member” in claim 6; “an absorbance calculation unit” in claim 6; “ “a pH calculation unit” in claim 6, “a carbon dioxide concentration control unit” in claim 6; “a turbidity calculation unit” in claim 7; “a medium condition determining unit” in claim 7; “a medium information display unit” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 			Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the light" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 	Claim 7 is included in this rejection for its dependency upon rejected claim 6.
Claim 7 recites the limitation "determining that replacement or passage of the medium" in line 5. It is unclear as to the element of the system the medium is passing through.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2016/0369222) in view of Hoering et al. (DE 10-2005-033927; hereinafter “Hoering”) (with English translation).
Regarding claim 6, Cho discloses a cell culture environment control system for controlling a cell culture environment, the cell culture environment system comprising: 	an incubator device comprising:  	a housing (FIG. 1: housing 10; [0032]);  	a light source unit for irradiating at least one medium, in which cells are seeded, with light (FIGS. 2 and 4: LEDs (521,522) are structurally the same as the instant light source unit and thus fully capable of irradiating at least one medium, in which cells are seeded (i.e., materials within wells of the microplate 300 supporting cells), with light; [0038]); 	a light measuring unit for measuring intensity of the light from the at least one medium (FIG. 4: light detection elements (511,512) are structurally the same as the instant light measuring unit and thus fully capable of measuring intensity of the light from the at least one medium; [0038], [0044]); and  	a light guide member for guiding the light from the at least one medium to the light measuring unit (FIG. 3: light shielding plate (320) having apertures (522) adapted to guide light from the medium (i.e., materials within wells of the microplate 300 supporting cells) to the light measuring unit (511,512); [0040]-[0041]),  	the light source unit, the light measuring unit and the light guide member being placed inside the housing (elements of the system are housed within housing 10; [0032]); 	an absorbance calculation unit that calculates an absorbance from light intensity measured by the light measuring unit of the incubator device (system of Cho comprises a controller 700 which includes a personal computer (30) (corresponds to the instant absorbance calculation unit; see instant specification at page 13, lines 24-25) and that is adapted to calculate light intensity value; [0036], [0047]-[0048], [0050]); 	a pH calculation unit that calculates a pH from the absorbance calculated by the absorbance calculation unit (system of Cho comprises a controller 700 including personal computer 30 (corresponds to the instant pH calculation unit) that is structurally the same as the instant pH calculation unit (see instant Specification at page 13, lines 24-26), and thus fully capable of performing the recited function of “measuring pH values based on the light intensity measured by the controller”; Cho, at [0047]-[0048]); and  	a carbon dioxide concentration control unit (system of Cho comprises a controller 700 including a personal computer 30 (corresponds to the instant carbon dioxide concentration control unit) that is structurally the same and the instant carbon dioxide concentration control unit (see instant specification at page 18, lines 24-27), and thus fully capable of performing the recited function of “maintaining a carbon dioxide concentration inside the housing when the pH calculated by the pH calculation unit is within a range from a lower limit value to an upper limit value, increases the carbon dioxide concentration inside the housing when the pH calculated by the pH calculation unit is larger than the upper limit value, and decreases the carbon dioxide concentration inside the housing when the pH calculated by the pH calculation unit is smaller than the lower limit value”; Cho, at [0047]-[0048]).	 	Cho does not explicitly disclose wherein the housing of the incubator device has airtightness. 	Hoering, in the same filed of endeavor, discloses that using a hermetically sealed incubator facilitates precise control of temperature of the interior of the incubator (Hoering, at [0018]). 	In view of Hoering, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective fling date to have made the housing of the incubator device of Cho air-tight for the purpose of maintaining the interior of the incubator at desired temperature, as disclosed by Hoering ([0018]). 	Furthermore, it is noted that the recitations of functional language, e.g., "for irradiating at least one medium, in which cells are seeded, with light; for measuring intensity of the light from the at least one medium; and, maintains a carbon dioxide concentration inside the housing when the pH calculated by the pH calculation unit is within a range from a lower limit value to an upper limit value, increases the carbon dioxide concentration inside the housing when the pH calculated by the pH calculation unit is larger than the upper limit value, and decreases the carbon dioxide concentration inside the housing when the pH calculated by the pH calculation unit is smaller than the lower limit value" are drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). Furthermore, the intended uses of the apparatus do not further define any structural features to the absorbance calculation unit (personal computer), pH calculation unit (personal computer), and carbon dioxide concentration control unit (personal computer), but rather only define how the personal computer may be used. The prior art discloses all of the structural features of the claimed the absorbance calculation unit (personal computer), pH calculation unit (personal computer), and carbon dioxide concentration control unit (personal computer), and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 7, modified Cho further discloses a turbidity calculation unit (system of Cho includes a controller 700 including personal computer 30 (corresponds to the instant turbidity calculation unit) that is structurally the same as the instant turbidity calculation unit (see instant Specification at page 13, lines 24-26), and thus fully capable of performing the recited function of “calculating turbidity from the light intensity measured by the light measurement unit”; Cho at [0047]);  	a medium condition determining unit (system of Cho comprises a controller (700) including a personal computer 30 (corresponds to the instant medium condition determining unit) that is structurally the same as the instant medium condition determining unit (see instant Specification at page 18 lines 25-26), and thus fully capable of performing the recited function of “determining that disposal of the medium is necessary when the pH calculated by the pH calculation unit is smaller than the lower limit value and the turbidity calculated by the turbidity calculation unit is equal to or larger than a threshold value, and determining that replacement or passage of the medium is necessary when the pH calculated by the pH calculation unit is smaller than the lower limit value and the turbidity calculated by the turbidity calculation unit is lower than the threshold value, and determines that replacement of the medium is necessary when the pH calculated by the pH calculation unit is continuously larger than the upper limit value for a predetermined period even if the carbon dioxide concentration inside the housing is increased by the carbon dioxide concentration control unit); and  	a medium information display unit that displays necessity of the replacement, the passage or the disposal of the medium determined by the medium condition determining unit (personal computer 30 of Cho includes a touch screen that is structurally the same as the instant “medium information display unit”, and thus fully capable of displaying necessity of the replacement, the passage or the disposal of the medium determined by the medium condition determining unit; Cho, at [0043]).
 	Furthermore, it is noted that the recitations of functional language, e.g., "calculating turbidity from the light intensity measured by the light measurement unit; and, determines that disposal of the medium is necessary when the pH calculated by the pH calculation unit is smaller than the lower limit value and the turbidity calculated by the turbidity calculation unit is equal to or larger than a threshold value, and determines that replacement or passage of the medium is necessary when the pH calculated by the pH calculation unit is smaller than the lower limit value and the turbidity calculated by the turbidity calculation unit is lower than the threshold value, and determines that replacement of the medium is necessary when the pH calculated by the pH calculation unit is continuously larger than the upper limit value for a predetermined period even if the carbon dioxide concentration inside the housing is increased by the carbon dioxide concentration control unit " are drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). Furthermore, the intended uses of the apparatus do not further define any structural features to the turbidity calculation unit (personal computer), medium condition determining unit (personal computer) and medium information display unit (personal computer), but rather only define how the personal computer may be used. The prior art discloses all of the structural features of the claimed the absorbance calculation unit (personal computer), pH calculation unit (personal computer), and carbon dioxide concentration control unit (personal computer), and thus since the structure is the same, the claimed functions are apparent. 						Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ito (JPH10221242) discloses a system comprising light source, a light guiding element and a light measuring unit. 
 No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799